Citation Nr: 0740001	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  95-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of left 
inguinal hernia repair.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The record demonstrates that the veteran had multiple periods 
of service in the United States Army.  Discharge certificates 
show that he served from January 1946 to June 1947, from July 
1947 to July 1950, from December 1954 to October 1968, and 
from March 1970 to January 1972.  Although not officially 
documented, a review of his records indicates that he also 
had an enlistment between July 1950 and December 1954.

His final DD Form 214 shows that the veteran had total active 
service for 22 years, 8 months, and 14 days.  He was assigned 
to the U.S. Army in the Pacific (USARPAC) for one year and 10 
days, although the dates of such service are not documented 
in the claims file.  On his original claim, he stated that he 
had gotten married in Korea in 1967; his service medical 
records indicate that he received medical treatment in Korea 
on several occasions in 1952.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the above 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In November 2001, the Board remanded this case for additional 
evidentiary development.  The case is again before the Board 
for further appellate consideration.



FINDING OF FACT

The veteran's left inguinal hernia repair clearly and 
unmistakably pre-existed his active military service, and it 
did not become permanently more disabling during such 
service.



CONCLUSION OF LAW

Disability associated with a left inguinal hernia was not 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 1111, 1137, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In February 2002, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  This letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide to 
provide any evidence in his possession that pertains to his 
claim. 

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a July 1995 SOC 
and December 1995 and June 2007 SSOCs each provided him with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that the veteran was provided 
with the Dingess provisions in March 2006 and October 2007.  

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  A January 1946 record 
referred to a hernia repair performed three years before.  A 
1957 treatment record referred to an appendectomy in 1942.  A 
November 1958 hospital report noted a history of a hernia 
repair as a child.  On a December 1966 examination, he stated 
that he had had a hernia repair in 1942, at the age of 16.  A 
September 1968 retirement examination also referred to a 1943 
hernia repair, from which he had suffered no after-effects.  
This history was again noted in July 1969; again, no after-
effects from this 1941 surgery were noted.

The veteran was hospitalized in August 1977 at a private 
facility.  This referred to a hernia repair performed in 
1971.

In September 1994, the veteran was hospitalized at a VA 
facility for the surgical treatment of a left inguinal 
hernia.  VA treatment records from the San Diego VA Medical 
Center (VAMC) developed between February 1996 and January 
2004, and from the Los Angeles VAMC from February 2004 to 
June 2007, all noted a reported history of a hernia repair in 
the early 1970's.  

At a personal hearing conducted at the RO in September 1995, 
the veteran stated that he had not had a hernia prior to 
service; rather, he said his first problem occurred in 
Vietnam in 1970 or 1971.  He stated that the hernia had 
developed after lifting a 50-gallon drum from a truck.  He 
said that, while he was in the Army, he was treated at an Air 
Force hospital.  He claimed he had been hospitalized for five 
weeks and had experienced improper healing, which required 
the wound to be reopened and resutured.  He said he had 
required additional wound treatment in Saigon in 1972.

This case was remanded by the Board in November 2001, in part 
so that additional attempts could be made to locate SMRs 
referred to by the veteran.  On February 23, 2007, a 
Memorandum of Unavailability was prepared which documented 
the efforts to obtain those records.  The record contains a 
September 1985 Form 3101 request for any of his SMRs 
developed between January 1946 and January 1972.  All 
available records were forwarded to VA. 

The veteran was sent a letter on February 12, 2002, regarding 
the efforts being made to obtain his records; no response was 
received.  An October 19, 2002 request asked for the 
veteran's SMRs developed between 1970 and 1972; the response 
indicated that an Army record was found, but there was 
nothing from the Air Force.  VA was asked to verify the 
branch of service and, if the branch was correct, VA was 
asked to send a request with the appropriate code, 
particularly for a request for a clinical record search.  On 
October 19, 2002, a response noted that all available records 
at that facility had been mailed, and had been mostly medical 
examinations.  A further request was made in April 2004, and 
a response was received to narrow the search request to one 
year or less.  On September 8, 2004, a response was received 
that stated that a search had been made for records from Cam 
Ranh Bay for 1970 to 1971; no clinical records were located.  
The San Diego VARO indicated on October 14, 2005, that no 
records other than those already provided were available.  On 
February 16, 2007, the veteran was called in regard to his 
service medical records, and a message was left for him to 
call back.  As of February 24, 2007, no response had been 
received from the veteran.

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a left 
inguinal hernia repair has not been established.  Initially, 
it is noted that a left hernia repair is shown to have 
existed prior to the veteran's first period of active 
military service.  There are multiple service records which 
clearly indicate that he had undergone a hernia repair in 
1941 or 1942, at the age of 16.

The evidence also establishes clearly and unmistakably that 
the veteran's left inguinal hernia was not aggravated by his 
service.  This is supported by the fact that there is no 
indication that the veteran was ever treated for a recurrence 
of a left inguinal hernia during service.  In fact, 
examinations performed in September 1968 and July 1969 
contain notations of his hernia repair prior to service, with 
comments that there had been no "after affects."  Clearly, 
this evidence does not establish that the condition was 
aggravated, i.e., permanently worsened, during his service.  
Therefore, since the postoperative condition was clearly 
present before service and was not aggravated therein, the 
presumption of soundness at entry into service has been 
rebutted.

Service connection could still be awarded if there were 
evidence that the pre-existing condition increased in 
severity, beyond its natural progression, during service.  
However, such an increase in severity has not been 
demonstrated in this case.  As discussed above, there has 
been no indication in the available SMRs that the veteran was 
treated for any recurrence of his left inguinal hernia during 
service.  To the contrary, when this pre-existing surgery was 
referred to, it was noted that there had been no subsequent 
sequelae.  Moreover, there is no suggestion that there was 
any recurrence of this condition until some 20 years 
following his separation from service, when he was treated 
for a left inguinal hernia in September 1994.  While the 
evidence therefore indicates a recurrence of the hernia some 
20 years after separation from service, there is no 
indication that this recurrence, so far removed in time from 
his period of service, represents an in-service aggravation 
of the condition.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is certainly competent to comment on his post-
service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
causation or aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.   
The preponderance of the evidence is thus against the claim 
for service connection for the residuals of a left inguinal 
hernia repair, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for residuals of left 
inguinal hernia repair is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


